Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 14, 19 and 27 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Park (US 2018/0095140)
Regarding claim 1, the prior art discloses:
A battery state estimation method (title) comprising: 
Acquiring an initial value of a vector-type parameter for modeling an electrochemical- thermal model of a battery (par 52-53); 
Extracting (par 52) a predetermined point from the vector-type parameter based on the initial value; 
Generating a target parameter based on the predetermined point, the target parameter minimizing an error between an actual state of the battery and a state of the battery (par 116, 128-130) acquired from the ECT model; and 
Estimating the state of the battery (title) based on the target parameter.

Claims 14, 19 and 27 recite similar subject matter and are rejected for the same reason.

Claims 1-5, 8-18 and 21-18 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Stefanopoulou (2021/0359347)
Regarding claim 1, the prior art discloses:
A battery state estimation method comprising: 
Acquiring an initial value of a vector-type parameter for modeling an electrochemical- thermal (ECT) model of a battery (see at least par 106); 
Extracting a predetermined point from the vector-type parameter based on the initial value (see one or more of abstract, par 16, 26-28, 61-62, 89, 98, 102); 
Generating a target parameter based on the predetermined point, the target parameter minimizing an error between an actual state of the battery and a state of the battery acquired from the ECT model (par 12, 68-71); and 
Estimating the state of the battery based on the target parameter (abstract, par 15, 26, 58, 106).
(Claim 2) wherein a dimension of the vector-type parameter is based on a stoichiometry of an electrode during charging and discharging of the battery (par 56-58, 78-84, 89)
(Claim 3) wherein the extracting of the predetermined point comprises extracting the predetermined point based on a value obtained by differentiating (abstract, fig 2-5, 8-11) the vector-type parameter at least once with respect to a stoichiometry (par 56-58, 78-84, 89)
(Claim 4) wherein the extracting of the predetermined point based on the value obtained by differentiating the vector-type parameter at least once with respect to the stoichiometry comprises extracting a point at which the value obtained by differentiating (abstract, fig 2-5, 8-11) the vector-type parameter at least once is a predetermined value.
(Claim 5) wherein the predetermined value is zero (par 7, 38).
 (Claim 8) acquiring the state of the battery from the ECT model using a parameter corresponding to the predetermined point; calculating the error between the actual state of the 
(Claim 9) wherein the generating of the target parameter to minimize the error comprises: generating a set of parameters for the ECT model (par 12, 59, 67-73, 87-97); generating a candidate parameter based on the set of the parameters; and determining the candidate parameter as the target parameter, in response to an error calculated based on the candidate parameter being minimized (par 12, 59, 67-73, 87-97).
(Claim 10) wherein the error comprises a sum of squared errors (par 59, 87) between the actual state of the battery and the state of the battery acquired from the ECT model, for each of a plurality of points in time.
(Claim 11) wherein the estimating of the state of the battery comprises: interpolating (par 60-62, 87) a parameter corresponding to each of points other than the predetermined point based on the target parameter; and estimating the state of the battery based on the interpolated parameter (par 60-62, 87).
 (Claim 12) wherein the state of the battery comprises a voltage of the battery with respect to a current and a temperature (summary, par 64-71, 94, fig 4-5)
(Claim 13) A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the operating method (abstract, summary)
Claims 14-18, 21-28 recite similar subject matter and are rejected for the same reason.

Claims 1-6, 8-9, 12-13, 14-19, 21-22, and 25-28 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Osara (US 2018/0292465)
Regarding claim 1, the prior art discloses:
A battery state estimation method comprising: 
Acquiring an initial value of a vector-type parameter (par 159-160, 231, 316, 941) for modeling an electrochemical- thermal (abstract, par 36) model of a battery; 
Extracting (see derivative, derive and extract in par 218, 298, 513, 754, 898, 912, 933) a predetermined point from the vector-type parameter based on the initial value; 

Estimating the state of the battery based on the target parameter (abstract, par 39, 66, 584, 620, 628, 717, 754, 898, 933-934, 1153).
(Claim 2) wherein a dimension of the vector-type parameter is based on a stoichiometry (par 185-187, 1018) of an electrode during charging and discharging of the battery.
(Claim 3) wherein the extracting of the predetermined point comprises extracting the predetermined point based on a value obtained by differentiating (see derivative, derive, differentiating in par 218, 252, 255, 259, 513, 754, 903, 967, 1025, 1052, 1095, 1108) the vector-type parameter at least once with respect to a stoichiometry.
(Claim 4) wherein the extracting of the predetermined point based on the value obtained by differentiating the vector-type parameter at least once with respect to the stoichiometry comprises extracting a point at which the value obtained by differentiating the vector-type parameter at least once is a predetermined value.
(Claim 5) wherein the predetermined value is zero (par 36, 228, 241).
(Claim 6) wherein the generating of the target parameter comprises: setting a search boundary of a component of the vector-type parameter; and generating the target parameter based on the search boundary (par 31, 233-234, 237, 240, 257, 261-262, 268, 272, 333, 589, 592, 603).
 (Claim 8) acquiring the state of the battery from the ECT model using a parameter corresponding to the predetermined point; calculating the error between the actual state of the battery and the state of the battery acquired from the ECT model; and generating the target parameter to minimize the error (par 318-319, 366, 547, 550, 620, 776-778, 819, 924, 928, 976).
(Claim 9) wherein the generating of the target parameter to minimize the error comprises: generating a set of parameters for the ECT model; generating a candidate parameter based on the set of the parameters; and determining the candidate parameter as the target parameter, in response to an error calculated based on the candidate parameter being minimized (par 318-319, 366, 547, 550, 620, 776-778, 819, 924, 928, 976).
(Claim 12) wherein the state of the battery comprises a voltage of the battery with respect to a current and a temperature (par 36, 193, 210, 463-464, 472).

Claims 14-19, 21-22, and 24-28 recite similar subject matter and are rejected for the same reason.

Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/            Primary Examiner, Art Unit 2851